Exhibit 10.56
Description of Annual Bonus Plans
The Board of Directors of Alon USA Energy, Inc. (“Alon”) approved three annual
bonus plans pursuant to Alon’s Amended and Restated 2005 Incentive Compensation
Plan (collectively, the “Bonus Plans”). Annual cash bonuses under these plans
are generally distributed to eligible employees in the first or second quarter
of each year based on the previous year’s performance. Each of the Bonus Plans
contains the same plan elements, which are described below. Alon’s refining and
marketing employees and Big Spring refinery employees are eligible to
participate in one plan based primarily on the performance of Alon’s Big Spring
refinery. The employees of Alon’s Paramount Petroleum Corporation subsidiary are
eligible to participate in a second plan based primarily on the performance of
Alon’s California refineries. The employees at the Krotz Springs refinery are
eligible to participate in the third plan based primarily on the performance of
Alon’s Krotz Springs refinery. The bonus potential for Alon’s named executive
officers is based 33.3% on the bonus plan for employees of Alon’s Big Spring
refinery, 33.3% on the bonus plan for employees of the California refineries and
33.3% on the bonus plan for employees of the Krotz Springs refineries.
Under each bonus plan, bonus payments are based 37.5% on meeting or exceeding
target reliability measures, 37.5% on meeting or exceeding target free cash flow
measures and 25% on meeting or exceeding target safety and environmental
objectives. The bonus pool available under each plan will be calculated each
year based on 20% of the aggregate direct salary expenses of the employees
eligible to participate in such plan. All of Alon’s current named executive
officers are eligible to participate in the bonus plan applicable to Alon’s
refining and marketing employees. The bonus potential for Alon’s named executive
officers ranges from 65% to 100% of the respective executive officer’s base
salary, as established in each executive officer’s employment agreement.

